DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 3/4/2021. As directed by the amendment, claims 1 and 12 were amended, claims 7 and 9 were cancelled and no new claims were added. Thus, claims 1-6, 8, and 10-20 are presently pending in this application
Claims 1-6, 8, 10-15 and 17-18 are allowed and claims 16, 19, and 20 are cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Bruce Hare on 4/1/2021. 

The application has been amended as follows:

(Currently amended) A smart dosing device comprising: 
a supply pathway comprising a cartridge receptacle that is able to house a 
cartridge; 
a first sensor that captures identifying information related to the cartridge, and a second sensor; 
a wireless communication module, wherein a prescription is received by the smart dosing device; 
and at least one security feature that restricts use of the smart dosing device, 
wherein: 
the smart dosing device is associated with a unique device identifier (ID) 
comprising a first serial number, 
the cartridge is associated with a unique cartridge ID comprising a second 
serial number, wherein the unique cartridge ID is retrieved by the 
first sensor, wherein: 
the cartridge comprises a substance associated with the 
prescription, 
the prescription comprises a specified dose amount,
specified dose frequency, and specified maximum dose over time, and 
the prescription is associated with prescription information stored at 
the smart dosinq device, the prescription information comprising the unique device ID, a 
unique prescription cartridge ID, and user reference data, the user reference data comprising a fingerprint scan or facial photograph associated with a user, and 
second sensor matches the user reference data and the unique 
cartridge ID matches the unique prescription cartridge ID.

5. (Currently Amended) The smart dosing device of claim 1, wherein the first sensor comprises a camera and the identifying information comprises a graphic code.  

6. (Currently Amended) The smart dosing device of claim 1, wherein the first sensor comprises a near field communication (NFC) receiver and the identifying information comprises an NFC tag.

12. (Currently Amended) A method of providing a measured dose using a smart dosing
Device comprising a first sensor, a second sensor, a third sensor and a wireless communication module, the method comprising: 
retrieving, by the smart dosing device, a prescription specifying a substance, 
dose threshold, and dosing schedule; 
associating the prescription to the smart dosing device, a cartridge housing the
substance, and a user of the smart dosing device, wherein the cartridge is
associated with a prescription cartridge serial number and the user is associated with
biometric reference data, wherein the prescription cartridge serial number and the biometric reference data is stored at the smart dosing device;
capturing, at the smart dosing device, biometric data associated with the
by the first sensor and capturing, at the smart dosing device, a  by the second sensor; 
disabling dosing when the captured serial number does not match the cartridge serial number or the biometric data does not match the biometric reference data;
enabling dosing when the captured serial number matches the prescription cartridge serial number and the captured biometric data matches the 
biometric reference data;
measuring a provided dose by the third sensor; and
disabling dosing when the provided dose exceeds the dose threshold.

16. (Cancelled)

17. (Currently amended) The method of claim 12, wherein 


 the captured biometric data comprises at least one of a fingerprint scan and a facial
photograph.

19. (Cancelled)

20. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Adelson (2017/0304563) in view of Murison (2016/0366946), Hoffman (2018/0020727), Fornarelli (2018/0256835), Kamen (2013/0197693) and Rabinowitz (2019/0134324) do not specifically disclose the claimed apparatus and method as presented in the claims 1-6, 8, and 10-11. 
Regarding claim 1, Adelson discloses a smart dosing device (device 500 shown in fig. 5) comprising: a supply pathway comprising a cartridge receptacle (chamber 604, fig. 5, paragraph 0083) that is able to house a cartridge (603, fig. 5); at least one sensor (618, fig. 5, paragraphs 0084, 0088, and 0108) that captures identifying information related to the cartridge, a wireless communication module (9, fig. 1, paragraphs 0057-0060) to communicate with an external device (see paragraph 0057, Adelson discloses the external device as a smart phone), wherein the cartridge is associated with a unique cartridge ID that is able to be retrieved by the at least one sensor (see paragraph 0108, Adelson discloses that the cartridge 603 contains a machine readable code that can be read by reader 618, wherein the readable code is considered as a unique identifier to that cartridge), but fails to discloses that the unique cartridge ID comprising a second serial number, wherein the cartridge comprises a substance associated with a prescription, the prescription comprises at least one of a specified dose amount, dose frequency, maximum dose, a maximum dose over time, and total usage period, and the prescription is associated with the unique device ID, the unique cartridge ID, and reference data associated with a particular user, the reference data comprising a fingerprint scan, at least one security feature that restricts use of the smart dosing 
Manice teaches a smart dosing device (100 and 1 shown in figs. 3A and 3B) comprising at least a sensor that captures identifying information related to the cartridge, wherein the cartridge is associated with a unique cartridge ID comprising a serial number that is retrieved by the at least one sensor (see paragraphs 0127, 0128 and 0403, Murison discloses that a cartridge has its own unique serial number written on a one-wire flash memory chip 32 and after the cartridge is installed into a case, a microcontroller in the case reads its serial number and verifies that its hash-function is valid, if the verification is good, the cartridge will be used if not, the microcontroller will block the usage of the cartridge). 
Hoffman teaches a smart dosing device (10, fig. 1) that is associated with a unique device identifier (ID) comprising a serial number by having information stored in memory (paragraphs 0063 and 0076, see serial number being stored in memory). 
Fornarelli teaches a smart dosing device (10, fig. 1) comprising a finger print scanner that captures a finger print (finger print reader 70, paragraph 0042), at least 
Kamen discloses a dispensing system for matching fingerprint and cartridge to a particular dispenser or patient (paragraphs 0049, 0153, and 171). 
Rabinowitz discloses a security module utilizing a barcode on a cartridge to determine if the cartridge is a prescribed cartridge or a fingerprint of the user to determine if the user is an authorized user (see paragraph 0085). 
          However, Adelson, Murison, Hoffman, Fornarelli, Kamen, and Rabinowitz fail to disclose the combination of a smart dose device having a cartridge, a first sensor that 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Bonney (2004/0172162), Lanzkowsky (2018/0110939) in view of Adelson (2017/0304563), Jackson (2019/0240430), Murison (2016/0366946), Bowen (2016/0157524), Frija (2015/0122252), Kamen (2013/0197693) and Rabinowitz (2019/0134324) do not specifically disclose the claimed apparatus and method as presented in the claims 12- 15 and 17-18. 

Lanzkowsky discloses a method of providing a measured dose using a smart dosing device (201, fig. 2, see paragraph 0070 and full disclosure, Lanzkowsky discloses a method of providing measured dose), the method comprising: retrieving, at the smart dosing device, a prescription specifying a substance, dose threshold, and dosing schedule (see paragraphs 0025-0026, Lanzkowsky discloses that the dose can 
Adelson teaches a smart dosing device (device 500 shown in fig. 5A) comprising a cartridge (603, fig. 5A, paragraph 0108), a sensor (618, fig. 5A, paragraph 0108) that captures identifying information related to the cartridge (paragraph 0108), the step of capturing at the smart dosing device the unique ID associated with the cartridge (paragraph 0108) and enabling dosing if the captured unique ID is the correct captured unique ID (see paragraph 0108, Adelson discloses that the processor may recognize the manufacturer, however, if the cartridge 603 is prepared by an unrecognized 
Jackson teaches a method comprising enabling dosing if the captured unique ID associated with a cartridge matches a unique ID associated with the prescription (see paragraph 0045, Jackson discloses that to enable the device via the pump, the cartridge must match with a valid prescription, furthermore, it is obvious that to match a cartridge with a prescription, there would be some identifier).
Murison teaches a smart dosing device (100 and 1 shown in figs. 3A and 3B) comprising at least a sensor that captures identifying information related to the cartridge, wherein the cartridge is associated with a unique cartridge ID comprising a serial number that is retrieved by the at least one sensor (see paragraphs 0127, 0128 and 0403, Murison discloses that a cartridge has its own unique serial number written on a one-wire flash memory chip 32 and after the cartridge is installed into a case, a microcontroller in the case reads its serial number and verifies that its hash-function is valid, if the verification is good, the cartridge will be used if not, the microcontroller will block the usage of the cartridge). 
Bowen teaches a method of disabling dosing when a provide dose exceeds a dose threshold (see paragraphs 0022, Bowen discloses the step of disabling the device when the total dose of vapor delivered during the time period meets or exceeds a preset threshold).
Frija teaches a method of operating a smart dosing device (10, fig. 1, paragraph 0045) comprising the method of enabling dosing if the captured biometric data matches the biometric reference data comprising authenticating a user and dosing is not enabled 
Kamen discloses a dispensing system for matching fingerprint and cartridge to a particular dispenser or patient (paragraphs 0049, 0153, and 171). 
Rabinowitz discloses a security module utilizing a barcode on a cartridge to determine if the cartridge is a prescribed cartridge or a fingerprint of the user to determine if the user is an authorized user (see paragraph 0085). 
However, Bonney, Lanzkowsky, Adelson, Jackson, Murison, Bowen, Frija, Kamen and Rabinowitz fail to disclose the method providing a measured dose using a smart dosing device comprising a first sensor, a second sensor, a third sensor and a wireless communication module, the method comprising retrieving by the smart dosing device, a prescription specifying a substance, dose threshold, and dosing schedule; associating the prescription to the smart dosing device, a cartridge housing the substance, and a user of the smart dosing device, wherein the cartridge is associated with a prescription cartridge serial number and the user is associated with biometric reference data, wherein the prescription cartridge serial number and the biometric reference data is stored at the smart dosing device, capturing at the smart dosing device biometric data by the first sensor, a cartridge serial number by the second 
Therefore, claims 1-6, 8, 10-15 and 17-18 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Portney (2012/0035760) is cited to show a digital dispenser system having biometric and cartridge reader. 
Fauci (2013/0261794) is cited to show a methods and system to secure control and enhance medication adherence comprising biometric and cartridge reader. 

TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785